DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wise (USPN 3,231,035).


Regarding claim 1, Wise discloses in figures 1-5 a forklift truck scale apparatus (15) (col. 1, lines 8-16) comprising a front plate (20) configured to mount first and second forks (14) thereon having a top, a bottom, a first side and a second side (col. 4, line 74 through col. 5, line 16), a rear plate (24) configured to be mountable to a mast (12) of a forklift truck (10) (col. 4, lines 66-73, col. 5, lines 27-34) and having a top, a bottom, a first side and a second side, a first load sensing element (38) disposed between the front plate (20) and the rear plate (24)  (col. 5, line 71 through col. 6, line 2) wherein the front plate (20) and rear plate (24) are disposed vertically and parallel to each other (see e.g. figure 3), at least one connection element (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) and rear (24) plates, respectively (col. 5, lines 35-40, see figure 3), and a laterally-positioned roller (34) between the front (20) and rear plates (24) proximal the bottoms of the front (20) and rear (24) plates (col. 5, lines 52-71, see figure 3).
  
Regarding claim 2, Wise discloses the first load sensing element (38) is proximal the first sides of the front (20) and rear (24) plates, respectively (col. 5, line 72 through col. 6, line 2).  

Regarding claim 4, Wise discloses the connection element (27) is selected from the group consisting of a chain and a cable (col. 5, lines 35-51; “series of links”).
  
Regarding claim 5, Wise discloses 14a plurality of connection elements (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) 
  
Regarding claim 6, Wise discloses in figure 4 the plurality of connection elements (27) are disposed adjacent each other and are positioned parallel to top edges of the front (20) and rear (24) plates, respectively.
  
Regarding claim 8, Wise discloses in figures 1-5 a forklift truck scale system comprising a forklift truck (10) comprising a mast (12) and a control for moving the mast (12) up and down (col. 4, line 66 through col. 5, line 26), and a forklift truck scale  apparatus (15) attached to the mast (12) (col. 4, lines 66-73), the lift truck scale apparatus (15) comprising a front plate (20) having first and second forks (14) mounted thereon for holding a load thereon (col. 4, line 74 through col. 5, line 16), the front plate (20) further having a top, a bottom, a first side and a second side (see figure 3), a rear plate (24) mounted to the mast (12) of a forklift truck (10) and having a top, a bottom, a first side and a second side (col. 4, lines 66-73, col. 5, lines 27-34) (see figure 2), a first load sensing element (38) disposed between the front plate (20) and the rear plate (24) (col. 5, line 71 through col. 6, line 2), wherein the front plate (20) and rear plate (24) are disposed vertically and parallel to each other (see e.g. figure 3), at least one connection element (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) and rear (24) plates, respectively (col. 5, lines 35-40, see figure 3), and a laterally-positioned roller (34) between the front (20) and rear (24) plates proximal the bottoms 15of the front (20) and rear (24) plates (col. 5, lines 52-71, see figure 3).

Regarding claim 10, Wise discloses the connection element (27) is selected from the group consisting of a chain and a cable (col. 5, lines 35-51; “series of links”).
  
Regarding claim 11, Wise discloses a plurality of connection elements (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) and rear (24) plates, respectively (see figure 4:36 are the linkages corresponding to connection element 27).
  
Regarding claim 12, Wise discloses the plurality of connection elements (27) are disposed adjacent each other and are positioned parallel to top edges of the front (20) and rear (24) plates, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Airesman (USPN 3,910,363).

Regarding claim 3, Wise discloses all the limitations of claim 2 on which this claim depends.
Wise only discloses one load sensing element.
In the same field of endeavor, Airesman teaches in figures 1-3 a forklift truck scale apparatus (col. 1, lines 20-33) comprising a second load sensing element (22) disposed between the front plate (12) and the rear plate (11) and proximal the second sides of the front and rear plates, respectively (col. 2, lines 25-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second load cell as taught by Airesman, in Wise’s forklift truck scale apparatus to distribute the weight more directly among two load cells leading to greater accuracy.
Furthermore, courts have rules that mere duplication of the essential working parts of a prior art device involves only routine skill in the art and does not indicate patentability over the prior art device unless a new and unexpected result is shown or evidence of criticality of the duplicated part is demonstrated.  See MPEP §2144.04.

Regarding claim 9, Wise discloses all the limitations of claim 2 on which this claim depends.
Wise only discloses one load sensing element.
In the same field of endeavor, Airesman teaches in figures 1-3 a forklift truck scale apparatus (col. 1, lines 20-33) comprising a second load sensing element (22) disposed between the front plate (12) and the rear plate (11) and proximal the second sides of the front and rear plates, respectively (col. 2, lines 25-43).  

Furthermore, courts have rules that mere duplication of the essential working parts of a prior art device involves only routine skill in the art and does not indicate patentability over the prior art device unless a new and unexpected result is shown or evidence of criticality of the duplicated part is demonstrated.  See MPEP §2144.04.

Regarding claim 14, Wise discloses all the limitations of claim 8 on which this claim depends.
Wise does not explicitly disclose a load carried on the first and second forks, though one having ordinary skill in the art would understand that the intended use of the forks is to carry a load.
Wise is silent to a display.
In the same field of endeavor, Airesman teaches in figures 1-3 a forklift truck scale system (col. 1, lines 20-33) a load carried on the first (17) and second (18) forks (col. 3, lines 24-35), wherein the weight of the load is sensed by the first load sensing element (22) and transferred to a display (col. 2, lines 25-44).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Airesman’s load and display in Wise’s forklift truck weighing apparatus for the purpose of allowing the driver to transfer loads while visually observing their weight.
Regarding claim 15, Wise discloses in figures 1-5 a method of using a forklift truck scale system (col. 1, lines 8-16) comprising providing a forklift truck (10) comprising a mast (12) and a control for moving the mast up and down (col. 4, line 66 through col. 5, line 26),  16providing a forklift truck scale apparatus (15) attached to the mast (12) (col. 4, lines 66-73), the lift truck scale apparatus (15) comprising a front plate (20) having first and second forks (14) mounted thereon for holding a load thereon (col. 4, line 74 through col. 5, line 16), the front plate (20) further having a top, a bottom, a first side and a second side (see figure 3), a rear plate (24) mounted to the mast (12) of a forklift truck (10) and having a top, a bottom, a first side and a second side (col. 4, lines 66-73, col. 5, lines 27-34) (see figure 2), a first load sensing element (38) disposed between the front plate (20) and the rear plate (24) (col. 5, line 71 through col. 6, line 2)  wherein the front plate (20) and rear plate (24) are disposed vertically and parallel to each other (see e.g. figure 3), at least one connection element (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) and rear (24) plates, respectively (col. 5, lines 35-40, see figure 3), and a laterally-positioned roller (34) between the front (20) and rear (24) plates proximal the bottoms of the front (20) and rear (24) plates (col. 5, lines 52-71, see figure 3).
Wise does not explicitly disclose placing a load on the first and second forks though one having ordinary skill in the art would understand that the intended use of the forks is to carry a load.
Wise is silent to a display.
In the same field of endeavor, Airesman teaches in figures 1-3 a method of using a forklift truck scale system (col. 1, lines 20-33) comprising placing a load on the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Airesman’s load and display in Wise’s forklift truck weighing apparatus method for the purpose of allowing the driver to transfer loads while visually observing their weight.
  
Regarding claim 16, Airesman teaches a second load sensing element (22) disposed between the front plate (12) and the rear plate (11) and proximal the second sides of the front and rear plates, respectively and the method further comprises the step of: sensing the weight of the load via the first and the second load sensors (22) (col. 2, lines 25-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second load cell as taught by Airesman, in Wise’s forklift truck scale apparatus to distribute the weight more directly among two load cells leading to greater accuracy.
Furthermore, courts have rules that mere duplication of the essential working parts of a prior art device involves only routine skill in the art and does not indicate patentability over the prior art device unless a new and unexpected result is shown or evidence of criticality of the duplicated part is demonstrated.  See MPEP §2144.04.

Regarding claim 17, Wise discloses the connection element (27) is selected from the group consisting of a chain and a cable (col. 5, lines 35-51; “series of links”).  
Regarding claim 18, Wise discloses 14a plurality of connection elements (27) connecting the front plate (20) to the rear plate (24) proximal to the tops of the front (20) and rear (24) plates, respectively (see figure 4:36 are the linkages corresponding to connection element 27).

Regarding claim 19, Wise discloses in figure 4 the plurality of connection elements (27) are disposed adjacent each other and are positioned parallel to top edges of the front (20) and rear (24) plates, respectively.

Allowable Subject Matter
Claims 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863